DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Summary
This is the initial Office Action based on Application 16/288,859 and is in response to a Request for Continued Examination filed 06/25/2021.
Claims 16, 18-25 and 27-35 are previously pending, no claims have been amended, claims 36-37 have been added.  All amendments have been entered.  Claims 16, 18-25 and 27-37 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-25 and 27-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “wherein the thickness of the coating on the at least one lateral surface of the electrode”.  Claim 16 recites “A positive electrode … comprising: a current collector having at least one lateral surface, wherein the at a coating”.  Therefore the coating is not on the electrode, but rather is claimed as being formed on the current collector instead.  
Claim 36 recites “the coating on the at least one lateral surface of the electrode”.  However, as noted above with respect to claim 16, the claim recites the lateral surface is on the current collector and not the electrode.  
Claim 37 recites “the coating on the at least one lateral surface of the electrode”.  However, as noted above with respect to claim 16, the claim recites the lateral surface is on the current collector and not the electrode.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16, 18-23, 27-33, and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YOSHIKAZU (TW 201342698 A) in view of JINGWEN (CN 10818236 A).
With respect to claim 16.  YOSHIKAZU teaches using a surfactant in the positive electrode mixture and using a specific polymer material as the water dispersible polymer binder resin, the positive electrode active material can be easily and dissolved in the solvent (paragraph 0016).  The positive electrode mixture contains a positive electrode active material, a binder resin, a conductive auxiliary agent, and a surfactant (paragraph 0018).  By adding the surfactant both the positive electrode active material and the water dispersible polymer binder resin to be uniformly disperse in the solvent, and the active material and the binder resin are less likely to agglomerate and settle (paragraph 0024).  Examples of the water-dispersible polymer binder resins include PVDF (paragraph 0031).  In addition the positive electrode mixture may include other polymer particles to the water dispersible polymer binder resin, such polymer particles may include PVDF (paragraph 0049).  Specific examples then may include at least the PVDF (Tables 1 and 2, HSV-900, which is taught to be PVDF (paragraph 0099).  The conductive auxiliary agent can be a conductive carbon material, such as acetylene black, Ketjen black, carbon black and carbon nanotubes as examples (paragraphs 0052).  The surfactant may include a cationic, anionic, amphoteric surfactant, and nonionic surfactant, or combinations of surfactants (paragraph 0053).  The positive electrode is formed by coating the positive electrode mixture on a current collector (paragraph 0068).  The coating may be formed on one side of the current collector, but is more preferably formed on both sides (paragraph 0068).  The current collector may 
YOSHIKAZU teaches the thickness of the positive electrodes is between 30-300 microns (paragraph 0074).  This is taken to be an overlapping range with the claimed thickness of 100-500 microns.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
YOSHIKAZU does not explicitly teach that the particles of the conductive additive are substantially uniformly dispersed, such that there is an average distance of 500 nm or less between adjacent dispersed particles of the conductive additive.  
JINGWEN teaches solving the problems of poor dispersion effect and conductivity, and high processing cost of the carbon nanotube composite conductive agent in an existing lithium battery positive electrode material (paragraph 0009).  Such a composite may include the carbon nanotubes and carbon black (paragraph 0014).  The lithium ion battery cathode slurry composite dispersion then is uniform and stable with good fluidity and dispersibility (paragraph 0029).  The positive electrode slurry is prepared by adding a composite dispersant containing polyvinylidene fluoride to predisperse the carbon nanotubes (paragraph 0029).  The interaction of the PVDF and polyvinylpyrrolidone and other dispersants greatly improves the dispersibilty of the carbon nanotubes, and at the same time, the composites dispersant is adsorbed on the surface of the carbon nanotubes to further improve the dispersion effect (paragraph 
JINGWEN does not explicitly teach an average distance of 500 nm or less between adjacent dispersed particles of the conductive additive, however the Examiner submits that Figures 2 and 4 at least show an average distance between the adjacent particles of the conductive additive being 500 nm or less.  In the alternative, the Examiner notes that it would be obvious to control the distance between the conductive additives in order to form the desired conductive network.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the conductive additive of YOSHIKAZU with the well dispersed conductive additive of JINGWEN, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  Specifically both YOSHIKAZU and JINGWEN are related to using surfactants and dispersion agents to uniformly disperse the elements of the positive electrode active material layer, and then JINGWEN then teaches that these elements may include conductive additives as well, and that such a uniform dispersion is beneficial to form a good conductive network.  
With respect to claims 18-19.  YOSHIKAZU teaches as noted above, the positive electrode mixture is coated on a current collector (paragraph 0068).  More preferably the layer is formed on both sides of the current collector (paragraph 0068).  The thickness of the positive electrode then is 30 to 300 microns (paragraph 0074).  Therefore as noted above YOSHIKAZU teaches an overlapping range with the claimed thickness.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 20-21.  YOSHIKAZU teaches the positive electrode mixture includes the water dispersible polymer binder resin in a range of 0.1-10 parts by mass (paragraph 0050).  This is taken to be an overlapping range with the claimed amount of 1 to 10 percent by weight and 2-5 percent by weight.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claims 22-23.  YOSHIKAZU teaches that the conductive agent may be blended in an amount of 0.1-10 parts by mass of the positive electrode mixture (paragraph 0052).  This is taken to be an overlapping range with the claimed amount of 1 to 10 percent by weight and 3-5 percent by weight.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claims 27-28.  JINGWEN does not explicitly teach an average distance of 300 nm or less, or 200 nm or less between adjacent dispersed particles of the conductive additive, however the Examiner submits that Figures 2 and 4 at least 
With respect to claims 29-31.  YOSHIKAZU teaches the content of the water dispersible polymer binder which may be from 0.1-10 parts by mass, preferably 0.5-5 parts by mass with respect to 100 parts of the active material (paragraph 0050).  Such a range is beneficial so that the adhesion and flexibility of the positive electrode mixture layer obtained can be improved (paragraph 0050).  The size of the binder resin is 0.1 to 1 microns (paragraph 0051).  If the particle size is too large, there is a concern that the adhesiveness will decrease, and if the particle size is too small, the surface of the active material may be covered and the internal resistance may increase (paragraph 0051).  The binder then is uniformly dispersed in the active material (paragraph 0058).  However, YOSHIKAZU does not explicitly teach what the average distance between adjacent dispersed particles.  However, at the time the invention was filed one having ordinary skill in the art would have been able to control the size and amount of the binder as a matter of routine optimization in order to balance the characteristics of the active material to have the desired adhesion and flexibility of the active material layer, while not increasing the resistance.  YOSHIKAZU then teaches that the binder is uniformly dispersed, and therefore controlling the amount and size of the binder as 
With respect to claims 32-33.  YOSHIKAZU teaches the positive electrode active material may include a lithium transition metal oxide (paragraph 0025).  In one example the active material is LiNi1/3Co1/3Mn1/3O2 (paragraph 0088).  
With respect to claim 34.  YOSHIKAZU teaches the conductivity aid includes carbons such as carbon black, acetylene black, and graphite (paragraph 0052).  JINGWEN similarly teaches the conductivity aid may be a combination of carbon nanotubes and acetylene black (paragraph 0049).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to have the conductive additive be chosen from just acetylene black, as this is an application of a known prior art technique in order to achieve predictable results, as YOSHIKAZU and JINGWEN teaches use of surfactants and dispersion aids to create a uniform dispersion, and therefore to limit the conductive aid to just acetylene black would have been obvious to still have the uniform dispersion, while still having the desired conductivity.  
With respect to claim 35.  YOSHIKAZU teaches the active material is coated onto the current collector so that it may not be easily pealed off (paragraph 0073).  Specifically the electrode has good plate flexibility and adhesion (paragraph 0074).  This is taken to be strongly adhered as claimed.  
With respect to claim 36.  YOSHIKAZU teaches the thickness of the positive electrode is from 5 to 400 microns (paragraph 0074).  However, YOSHIKAZU does not prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

Claims 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YOSHIKAZU (TW 201342698 A) in view of JINGWEN (CN 10818236 A) as applied to claim 16 above, and further in view of CHOI (US 2011/0143198 A1).
Claim 24 is dependent upon claim 16 which is rejected above under 35 U.S.C. 103 in view of YOSHIKAZU and JINGWEN, and claim 25 is dependent upon claim 24.  YOSHIKAZU teaches the water dispersible polymer binder that may include PVDF (paragraph 0031).  Further such a binder may have a particle size of 0.1 to 1 micron (paragraph 0051).  Therefore YOSHIKAZU does not explicitly teach PVDF particles between 150 to 450 nm, or between 200 and 300 nm, but rather teaches an overlapping range with the claimed amount.  
CHOI teaches an active material layer that includes a binder of a fluorine containing polymer nanoparticle 5 (paragraph 0028).  In one example the binder may 
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the water soluble binder of YOSHIKAZU with the 220 nm PVDF binder of CHOI as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  

Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive.
On pages 7-8 of Applicant Arguments/Remarks, Applicant argues against the 35 U.S.C. 103 rejection of claims 16, 18-23, and 27-33 in view of YOSHIKAZU and JINGWEN.  On page 7 of Applicant Arguments/Remarks Applicant argues that the present invention has overcome the difficulties in the prior art in a coating that is relatively thick, as the Applicant’s PVDF binder precipitates from a homogenous solution, and by controlling the temperature Applicant is able to precipitate the PVDF binder uniformly and instantaneously, and thus it is possible to achieve a uniform distribution of PVDF even for thick coatings.  This is taken to be in contrast with the NMP/solvent technology.  These arguments are not persuasive, as they related to unclaimed subject matter.  Specifically the presently claimed invention relates a positive electrode comprising a current collector that is coated with an electrode slurry to form a coating.  There is no claim limitation relating to how the PVDF binder precipitates.  Therefore Applicant is arguing unclaimed subject matter.  
On page 8 of Applicant Arguments/Remarks Applicant argues that YOSHIKAZU does not teach the uniform dispersion of conductive additive, and an average distance of 500 nm or less between adjacent dispersed particles of conductive additive.  Applicant argues that JINGWEN is relied upon to remedy these deficiencies.  However, Applicant disagrees that one of ordinary skill in the art would combine JINGWEN in such a way as to remedy these deficiencies of YOSHIKAZU.  This argument is not persuasive.
In the present case the Applicant has not specifically pointed out why the Applicant believed that one of ordinary skill in the art would combine JINGWEN with YOSHIKAZU.  Therefore this argument is not persuasive.
On page 8 of Applicant Arguments/Remarks Applicant argues that neither YOSHIKAZU nor JINGWEN discloses a narrow particle size distribution along the thickness.  This argument is not persuasive as it relates to unclaimed subject matter.  Claim 16 dose not claim a narrow particle size distribution along the thickness.  In contrast claim 16 recites “an average distance of 500 nm or less between adjacent dispersed particles of conductive additive”.  
On page 8 of Applicant Arguments/Remarks Applicant argues that in YOSHIKAZU the average particle size of the binder should be 0.05 to 5 microns, and more preferably 0.1 to 1 micron.  In contrast Applicant argues that the presently claimed binder particle size is between 150 to 450 nm.  This argument is not persuasive as it relates to unclaimed subject matter.  Specifically there is no claim limitation in claim 16 that recites the binder particle size being between 150 to 450 nm.  This limitation is instead recited in claim 24.  With respect to claim 24, the rejection is in view of 
On page 8 of Applicant Arguments/Remarks Applicant argues that neither YOSHIKAZU nor JINGWEN discloses a thickness of the coating on the surface that is greater than 400 microns, or greater than or equal to 425 microns and less than or equal to 500 microns.  The Examiner notes that these limitations relate to the new claims 36 and 37.  With respect to claim 36, the Examiner notes that YOSHIKAZU teaches the thickness of the positive electrode is from 5 to 400 microns (paragraph 0074).  However, YOSHIKAZU does not explicitly teach the thickness of the coating is greater than 400 microns and less than or equal to 500 microns.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
With respect to claim 37.  The Examiner notes that the prior art of record does not teach the combination of elements such as the coating including a uniformly dispersed particles of PVDF, where a thickness of the coating is between 425 microns to 500 microns, and an average distance of 500 nm or less between adjacent dispersed particles of conductive additive.  Therefore the Examiner notes that if the limitations of .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IIJIMA (US 2003/0108797 A1) – IIJIMA teaches a cathode (abstract).  The electrode includes an active material (paragraph 0069) electrical conduction aids (paragraph 0070) and PVDF as a binder (paragraph 0071).  The electrode is formed on a current collector, the thickness of the coating on the collector is 50-400 microns (paragraph 0075).  The PVDF are particles (paragraph 0083).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722